 



Exhibit 10.3
PIONEER SOUTHWEST ENERGY PARTNERS L.P.
INDEMNIFICATION AGREEMENT
     This Agreement (“Agreement”) is made and entered into as of the 28th day of
April, 2008, by and between Pioneer Southwest Energy Partners L.P., a Delaware
limited partnership (the “Partnership”), and Alan L. Gosule (“Indemnitee”).
RECITALS
     A. Highly competent and experienced persons are reluctant to serve
companies as directors, executive officers or in other capacities unless they
are provided with adequate protection through insurance and indemnification
against claims and actions against them arising out of their service to and
activities on behalf of the company.
     B. The Board of Directors (the “Board”) of Pioneer Natural Resources GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), has determined that the inability to
attract and retain such persons would be detrimental to the best interests of
the Partnership and its unitholders and that the Partnership should act to
assure such persons that there will be increased certainty of such protection in
the future.
     C. The Board has also determined that it is reasonable, prudent and
necessary for the Partnership, in addition to purchasing and maintaining
directors’ and officers’ liability insurance (or otherwise providing for
adequate arrangements of self-insurance), contractually to obligate itself to
indemnify such persons to the fullest extent permitted by the Partnership
Agreement (as hereinafter defined) so that they will serve or continue to serve
the General Partner and the Partnership free from undue concern that they will
not be adequately protected.
     D. Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the General Partner and the Partnership
on the condition that Indemnitee be so indemnified to the fullest extent
permitted by the Partnership Agreement.
     E. Section 7.7 of the First Amended and Restated Agreement of Limited
Partnership of the Partnership (the “Partnership Agreement”) provides for
indemnification of directors and officers.
     F. Indemnitee is an “Indemnitee” as such term is defined in the Partnership
Agreement.
     In consideration of the foregoing and the mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Certain Definitions
     As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of Voting Securities, by contract or
otherwise.
     “Change of Control” means, and shall be deemed to have occurred upon, one
or more of the following events: (i) any transaction resulting in the
Partnership (or its successor or survivor by way of merger, consolidation, or
some other transaction, or a parent or subsidiary thereof) ceasing to be an
Affiliate of Pioneer (or its successor or survivor by way of merger,
consolidation, or some other transaction, or a parent or subsidiary thereof);
(ii) the limited partners of the Partnership approve, in one transaction or a
series of transactions, a plan of complete liquidation of the Partnership;
(iii) the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than the General Partner or an Affiliate of the
General Partner; or (iv) a transaction resulting in a Person other than Pioneer
(or its successor or survivor by way of merger, consolidation, or some other
transaction, or a parent or subsidiary thereof) or an Affiliate thereof being
the general partner of the Partnership (or its successor or survivor by way of
merger, consolidation, or some other transaction, or a parent or subsidiary
thereof).
     “Claim” means an actual or threatened claim or request for relief which
was, is or may be made by reason of anything done or not done by Indemnitee in,
or by reason of any event or occurrence related to, Indemnitee’s Status.
     “DLLCA” means the Delaware Limited Liability Company Act.
     “DRULPA” means the Delaware Revised Uniform Limited Partnership Act.
     “Disinterested Director,” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the General Partner who at the
time of the vote is not a named defendant or respondent in the Proceeding in
respect of which indemnification is sought by Indemnitee.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Expenses” means all attorneys’ fees and disbursements, retainers,
accountant’s fees and disbursements, private investigator fees and
disbursements, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending

2



--------------------------------------------------------------------------------



 



(including affirmative defenses and counterclaims), preparing to prosecute or
defend, investigating, being or preparing to be a witness in, or participating
in or preparing to participate in (including on appeal) a Proceeding and all
interest or finance charges attributable to any thereof. Should any payments by
the Partnership under this Agreement be determined to be subject to any federal,
state or local income or excise tax, “Expenses” shall also include such amounts
as are necessary to place Indemnitee in the same after-tax position (after
giving effect to all applicable taxes) as Indemnitee would have been in had no
such tax been determined to apply to such payments.
     “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of partnership and limited liability company law and
neither contemporaneously is, nor in the five years theretofore has been,
retained to represent: (a) the General Partner, the Partnership or Indemnitee in
any matter material to any such party (other than as Independent Counsel under
this Agreement or similar agreements), (b) any other party to the Proceeding
giving rise to a claim for indemnification hereunder or (c) the beneficial
owner, directly or indirectly, of securities of the General Partner or the
Partnership representing 5% or more of the combined voting power of the General
Partner’s or the Partnership’s then outstanding Voting Securities (other than,
in each such case, with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements). Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Partnership or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.
     “Independent Directors” means the directors on the Board who are eligible
to serve on the Conflicts Committee (as defined in the Partnership Agreement).
     “Person” means any individual, entity or group (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).
     “Pioneer” means Pioneer Natural Resources Company, a Delaware corporation.
     “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to effect a Change in Control,
or commenced any action that, if successful, could reasonably be expected to
result in the occurrence of a Change in Control; (ii) the General Partner or the
Partnership enters into an agreement, the consummation of which would constitute
a Change in Control; or (iii) any other event occurs which the Board declares to
be a Potential Change of Control.
     “Proceeding” means any threatened, pending or completed action, suit,
arbitration, investigation, inquiry, alternate dispute resolution mechanism,
administrative or legislative hearing, or any other proceeding (including,
without limitation, any securities laws action, suit, arbitration, alternative
dispute resolution mechanism, hearing or procedure) whether civil, criminal,
administrative, arbitrative or investigative and whether or not based upon
events occurring, or actions taken, before the date hereof, and any appeal in or
related to any such action, suit, arbitration, investigation, hearing or
proceeding and any inquiry or investigation (including discovery), whether
conducted by or in the right of the Partnership or any other

3



--------------------------------------------------------------------------------



 



Person, that Indemnitee in good faith believes could lead to any such action,
suit, arbitration, alternative dispute resolution mechanism, hearing or other
proceeding or appeal thereof.
     “Status” means the status of a person who is, becomes or was a director,
officer, employee, agent or fiduciary of the General Partner or is, becomes or
was serving at the request of the General Partner as a director, officer,
partner, member, venturer, proprietor, trustee, employee, agent, fiduciary or
similar functionary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise. For purposes of this Agreement, the
Partnership agrees that Indemnitee’s service on behalf of or with respect to the
Partnership or any Subsidiary of the Partnership shall be deemed to be at the
request of the General Partner.
     “Subsidiary” has the meaning set forth in the Partnership Agreement.
     “Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person and, with respect to
the Partnership, means the Common Units (as defined in the Partnership
Agreement).
ARTICLE II
Services by Indemnitee
     Indemnitee is serving as a director of the General Partner. Indemnitee may
from time to time also agree to serve, as the General Partner may request from
time to time, in another capacity for the General Partner or as a director,
officer, partner, member, venturer, proprietor, trustee, employee, agent,
fiduciary or similar functionary of another foreign or domestic corporation,
partnership, joint venture, limited liability company, sole proprietorship,
trust, employee benefit plan or other enterprise. Indemnitee and the Partnership
each acknowledge that they have entered into this Agreement as a means of
inducing Indemnitee to serve, or continue to serve, the General Partner in such
capacities. Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law). Neither the General Partner nor the
Partnership shall have any obligation under this Agreement to continue
Indemnitee in any such position or positions.
ARTICLE III
Indemnification
     Section 3.1 General. Subject to the provisions set forth in Article IV, the
Partnership shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by the Partnership Agreement on the date hereof and to such
greater extent as the Partnership Agreement may hereafter from time to time
permit. The other provisions set forth in this Agreement are provided in
addition to and as a means of furtherance and implementation of, and not in
limitation of, the obligations and limitations expressed in this Article III. No
requirement,

4



--------------------------------------------------------------------------------



 



condition to or limitation of any right to indemnification or to advancement of
Expenses under this Article III shall in any way limit the rights of Indemnitee
under Article VII.
     Section 3.2 Additional Indemnity of the Partnership. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.2 if, by reason of
anything done or not done by Indemnitee in, or by reason of any event or
occurrence related to, Indemnitee’s Status, Indemnitee is, was or becomes, or is
threatened to be made, a party to, or witness or other participant in any
Proceeding. Pursuant to this Section 3.2, Indemnitee shall be indemnified
against any and all Expenses, judgments, penalties (including excise or similar
taxes), fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, judgments, penalties, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any Claim, issue or matter therein.
Notwithstanding the foregoing, the obligations of the Partnership under this
Section 3.2 shall be subject to the condition that no determination (which, in
any case in which Independent Counsel is involved, shall be in a form of a
written opinion) shall have been made pursuant to Article IV or Article V that
Indemnitee would not be permitted to be indemnified under the Partnership
Agreement. Nothing in this Section 3.2 shall limit the benefits of Section 3.1,
Section 3.3 or any other Section hereunder.
     Section 3.3 Advancement of Expenses. The Partnership shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by the Partnership or
otherwise, in advance of any determination respecting entitlement to
indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Partnership against such Expenses) within 10 days after
the receipt by the Partnership of (a) a written request from Indemnitee
requesting such payment or payments from time to time, whether prior to or after
final disposition of such Proceeding, and (b) a written affirmation from
Indemnitee of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for Indemnitee to be permitted to be indemnified
under the Partnership Agreement. Any such payment by the Partnership is referred
to in this Agreement as an “Expense Advance.” In connection with any request for
an Expense Advance, if requested by the Partnership, Indemnitee or Indemnitee’s
counsel shall also submit an affidavit stating that the Expenses incurred were,
or in the case of retainers to be incurred are, reasonably incurred. Any dispute
as to the reasonableness of the incurrence of any Expense shall not delay an
Expense Advance by the Partnership, and the Partnership agrees that any such
dispute shall be resolved only upon the disposition or conclusion of the
underlying Claim against Indemnitee. Indemnitee hereby undertakes and agrees
that Indemnitee will reimburse and repay the Partnership without interest for
any Expense Advances to the extent that it shall ultimately be determined (in a
final adjudication by a court from which there is no further right of appeal or
in a final adjudication of an arbitration pursuant to Section 5.1 if Indemnitee
elects to seek such arbitration) that Indemnitee is not entitled to be
indemnified by the Partnership against such

5



--------------------------------------------------------------------------------



 



Expenses. Indemnitee shall not be required to provide collateral or otherwise
secure the undertaking and agreement described in the prior sentence.
     Section 3.4 Indemnification for Additional Expenses. The Partnership shall
indemnify Indemnitee against any and all costs and expenses (of the types
described in the definition of Expenses in Article I) and, if requested by
Indemnitee, shall (within two business days of that request) advance those costs
and expenses to Indemnitee, that are incurred by Indemnitee in connection with
any claim asserted against, or action brought by, Indemnitee for (i)
indemnification or an Expense Advance by the Partnership under this Agreement or
any other agreement or provision of the Partnership Agreement now or hereafter
in effect relating to any Claim or Proceeding, (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Partnership, or (iii) enforcement of, or claims for breaches of, any provision
of this Agreement, in each of the foregoing situations regardless of whether
Indemnitee ultimately is determined to be entitled to that indemnification,
advance expense payment, insurance recovery, enforcement, or damage claim, as
the case may be and regardless of whether the nature of the proceeding with
respect to such matters is judicial, by arbitration, or otherwise.
     Section 3.5 Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Partnership for some or a
portion of the Expenses, judgments, fines, penalties, and amounts paid in
settlement of a Claim or Proceeding but not, however, for all of the total
amount thereof, the Partnership shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims or
Proceedings, or in defense of any issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses incurred
in connection therewith.
ARTICLE IV
Procedure for Determination of Entitlement
to Indemnification
     Section 4.1 Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Partnership a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the General Partner shall, promptly upon receipt of such a request
for indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
     Section 4.2 Determination of Request. Upon written request by Indemnitee
for indemnification pursuant to the first sentence of Section 4.1 hereof, a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under Article III to be indemnified shall be made in accordance
with the terms of Section 4.5, in the specific case as follows:
     (a) If a Potential Change in Control or a Change in Control shall have
occurred, by Independent Counsel (selected in accordance with Section 4.3) in a
written

6



--------------------------------------------------------------------------------



 



opinion to the Board and Indemnitee, unless Indemnitee shall request that such
determination be made by the Board, or a committee of the Board, in which case
by the person or persons or in the manner provided for in clause (i) or (ii) of
paragraph (b) below; or
     (b) If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, or (ii) by a majority vote of a
committee solely of two or more Disinterested Directors designated to act in the
matter by a majority vote of all Disinterested Directors even though less than a
quorum of the Board, or (iii) by Independent Counsel selected by the Board or a
committee of the Board by a vote as set forth in clauses (i) or (ii) of this
paragraph (b), or if such vote is not obtainable or such a committee cannot be
established, by a majority vote of all directors, or (iv) if Indemnitee and the
Partnership agree, by the unitholders of the Partnership in a vote that excludes
the units held by directors who are not Disinterested Directors.
If it is so determined that Indemnitee is permitted to be indemnified under
Article III, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Partnership pursuant to, and
to the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
upon reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Partnership (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Partnership shall indemnify and hold harmless Indemnitee therefrom.
     Section 4.3 Independent Counsel. If a Potential Change in Control or a
Change in Control shall not have occurred and the determination of entitlement
to indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested
Directors, by a majority vote of the Board, and the Partnership shall give
written notice to Indemnitee, within 10 days after receipt by the Partnership of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Partnership, within 10 days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the
Partnership shall give written notice to Indemnitee within 10 days after receipt
of Indemnitee’s request for the Board or a committee of the Disinterested
Directors to make such selection, specifying the identity and address of the
Independent Counsel so selected). In either

7



--------------------------------------------------------------------------------



 



event, (i) such notice to Indemnitee or the Partnership, as the case may be,
shall be accompanied by a written affirmation of the Independent Counsel so
selected that it satisfies the requirements of the definition of “Independent
Counsel” in Article I and that it agrees to serve in such capacity and
(ii) Indemnitee or the Partnership, as the case may be, may, within seven days
after such written notice of selection shall have been given, deliver to the
Partnership or to Indemnitee, as the case may be, a written objection to such
selection. Any objection to the selection of Independent Counsel pursuant to
this Section 4.3 may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of the definition of “Independent
Counsel” in Article I, and the objection shall set forth with particularity the
factual basis of such assertion. If such written objection is timely made, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until a court of competent jurisdiction (the “Court”) has determined that such
objection is without merit. In the event of a timely written objection to a
choice of Independent Counsel, the party originally selecting the Independent
Counsel shall have seven days to make an alternate selection of Independent
Counsel and to give written notice of such selection to the other party, after
which time such other party shall have five days to make a written objection to
such alternate selection. If, within 30 days after submission of Indemnitee’s
request for indemnification pursuant to Section 4.1, no Independent Counsel
shall have been selected and not objected to, either the Partnership or
Indemnitee may petition the Court for resolution of any objection that shall
have been made by the Partnership or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 4.2. The
Partnership shall pay any and all fees and expenses reasonably incurred by such
Independent Counsel in connection with acting pursuant to Section 4.2, and the
Partnership shall pay all fees and expenses reasonably incurred incident to the
procedures of this Section 4.3, regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 5.1, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
     Section 4.4 Establishment of a Trust. In the event of a Potential Change in
Control or a Change in Control, the Partnership shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the “Trust”) and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, and defending any Claim, and any and all judgments, fines,
penalties, and settlement amounts of any and all Claims from time to time
actually paid or claimed, reasonably anticipated, or proposed to be paid. The
amount to be deposited in the Trust pursuant to the foregoing funding obligation
shall be determined by the Independent Counsel (or other person(s) making the
determination of whether Indemnitee is permitted to be indemnified by applicable
law). The terms of the Trust shall provide that, upon a Change in Control,
(i) the Trust shall not be revoked or the principal thereof invaded, without the
written consent of Indemnitee; (ii) the trustee of the Trust shall advance,
within ten business days of a request by Indemnitee, any and all Expenses
reasonably incurred to Indemnitee, any required determination concerning the
reasonableness of the Expenses to be made by the Independent Counsel (and
Indemnitee hereby

8



--------------------------------------------------------------------------------



 



agrees to reimburse the Trust under the circumstances in which Indemnitee would
be required to reimburse the Partnership for Expenses Advances under Section 3.3
of this Agreement); (iii) the Trust shall continue to be funded by the
Partnership in accordance with the funding obligation set forth above; (iv) the
trustee of the Trust shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement; and
(v) all unexpended funds in the Trust shall revert to the Partnership upon a
final determination by the Independent Counsel or a court of competent
jurisdiction, as the case may be, that Indemnitee has been fully indemnified
under the terms of this Agreement. The trustee of the Trust shall be chosen by
Indemnitee and shall be an institution that is not affiliated with Indemnitee.
Nothing in this Section 4.4 shall relieve the Partnership of any of its
obligations under this Agreement.
     Section 4.5 Presumptions and Effect of Certain Proceedings.
     (a) Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification under
Section 4.1, and the Partnership shall have the burden of proof in overcoming
that presumption in reaching a determination contrary to that presumption. Such
presumption shall be used by Independent Counsel (or other person or persons
determining entitlement to indemnification) as a basis for a determination of
entitlement to indemnification unless the Partnership provides information
sufficient to overcome such presumption by clear and convincing evidence or
unless the investigation, review and analysis of Independent Counsel (or such
other person or persons) convinces Independent Counsel by clear and convincing
evidence that the presumption should not apply.
     (b) If the person or persons empowered or selected under Article IV of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Partnership of
the request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination; and provided,
further, that the 60-day limitation set forth in this Section 4.5(b) shall not
apply and such period shall be extended as necessary (i) if within 30 days after
receipt by the Partnership of the request for indemnification under Section 4.1
Indemnitee and the Partnership have agreed, and the Board has resolved to submit
such determination to the unitholders of the Partnership pursuant to
Section 4.2(b) for their consideration and a special meeting of unitholders is
called within 30 days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 days after having
been so called and such determination is made thereat, or (ii) if the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2(a) of this Agreement, in which case the
applicable period shall be as set forth in Section 5.1(c).
     (c) The termination of any Proceeding or of any Claim, issue or matter by
judgment, order, settlement (whether with or without court approval) or
conviction, or

9



--------------------------------------------------------------------------------



 



upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself adversely affect the rights of
Indemnitee to indemnification or create a presumption that Indemnitee failed to
meet any particular standard of conduct, that Indemnitee had any particular
belief, or that a court has determined that indemnification is not permitted by
the Partnership Agreement. Indemnitee shall be deemed to have been found liable
in respect of any Claim, issue or matter only after Indemnitee shall have been
so adjudged by the Court after exhaustion of all appeals therefrom.
ARTICLE V
Certain Remedies of Indemnitee
     Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Partnership to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within 90 days after the latest of (i) such
Independent Counsel’s being appointed, (ii) the overruling by the Court of
objections to such counsel’s selection, or (iii) expiration of all periods for
the Partnership or Indemnitee to object to such counsel’s selection, Indemnitee
shall be entitled to commence an action seeking an adjudication in the Court of
Indemnitee’s entitlement to such indemnification or advancements due hereunder,
including, without limitation, Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association. Indemnitee shall commence such action seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall expire. The Partnership agrees not to oppose
Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3.3 until it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to this Section 5.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not entitled to be indemnified by the Partnership against such
Expenses.
     Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If
a determination shall have been made pursuant to Article IV that Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Partnership shall
have the burden of proof in overcoming such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

10



--------------------------------------------------------------------------------



 



     Section 5.3 Partnership Bound by Determination Favorable to Indemnitee in
any Judicial Proceeding or Arbitration. If a determination shall have been made
or deemed to have been made pursuant to Article IV that Indemnitee is entitled
to indemnification, the Partnership shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article V, and shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable.
     Section 5.4 Partnership Bound by the Agreement. The Partnership shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Article V that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Partnership is bound by all the
provisions of this Agreement.
ARTICLE VI
Contribution
     Section 6.1 Contribution Payment. To the extent the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under Article III, then in the event
Indemnitee was, is, or becomes a party to or witness or other participant in, or
is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Status, the
Partnership, in lieu of indemnifying Indemnitee, shall contribute to the amount
of any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of such Proceeding and any and all
amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Partnership and any and all other
parties (including officers and directors of the General Partner other than
Indemnitee) who may be at fault with respect to such matter (collectively,
including the Partnership, the “Third Parties”) on the other hand.
     Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination under Article IV) after giving effect
to, among other things, the relative intent, knowledge, access to information,
and opportunity to prevent or correct the subject matter of the Proceedings and
other relevant equitable considerations of each party. The Partnership and
Indemnitee agree that it would not be just and equitable if contribution
pursuant to this Section 6.2 were determined by pro rata allocation or by any
other method of allocation which does take account of the equitable
considerations referred to in this Section 6.2.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
Miscellaneous
     Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive
indemnification and advancement of Expenses under this Agreement shall be in
addition to, and shall not be deemed exclusive of, any other rights Indemnitee
shall have under the DLLCA, DRULPA or other applicable law, the certificate of
formation and limited liability company agreement of the General Partner, the
certificate of limited partnership of the Partnership and the Partnership
Agreement, any other agreement, vote of members or unitholders or a resolution
of directors, or otherwise. No amendment or alteration of the certificate of
formation and limited liability company agreement of the General Partner, the
certificate of limited partnership of the Partnership or the Partnership
Agreement or any provision thereof shall adversely affect Indemnitee’s rights
hereunder and such rights shall be in addition to any rights Indemnitee may have
under the certificate of formation and limited liability company agreement of
the General Partner, the certificate of limited partnership of the Partnership
and the Partnership Agreement and the DLLCA, DRULPA or other applicable law. To
the extent that there is a change in the DRULPA or other applicable law (whether
by statute or judicial decision) that allows greater indemnification by
agreement than would be afforded currently under the certificate of limited
partnership of the Partnership and the Partnership Agreement and this Agreement,
if permitted by the Partnership Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by virtue of this Agreement the greater
benefit so afforded by such change. Any amendment, alteration or repeal of the
DLLCA or DRULPA that adversely affects any right of Indemnitee shall be
prospective only and shall not limit or eliminate any such right with respect to
any Proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place before such amendment or repeal.
     Section 7.2 Insurance and Subrogation.
     (a) To the extent that the Partnership maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the General Partner or the Partnership or for
individuals serving at the request of the General Partner as directors,
officers, partners, members, venturers, proprietors, trustees, employees,
agents, fiduciaries or similar functionaries of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such director,
officer, employee, agent or fiduciary under such policy or policies.
     (b) In the event of any payment by the Partnership under this Agreement for
which reimbursement is available under any insurance policy or policies obtained
by the Partnership, the Partnership shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee under such insurance
policy or policies, who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Partnership to bring suit to

12



--------------------------------------------------------------------------------



 



enforce such rights, provided that all Expenses relating to such action shall be
borne by the Partnership.
     (c) The Partnership shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under the Partnership’s
certificate of limited partnership, the Partnership Agreement, or any insurance
policy, contract, agreement or otherwise.
     (d) If Indemnitee is a director of the General Partner, the General Partner
will advise the Board of any proposed material reduction in the coverage for
Indemnitee to be provided by the Partnership’s directors’ liability insurance
policy and will not effect such a reduction with respect to Indemnitee without
the prior approval of at least 80% of the Independent Directors of the General
Partner.
     (e) If Indemnitee is a director of the General Partner during the term of
this Agreement and if Indemnitee ceases to be a director of the General Partner
for any reason, the Partnership shall procure a run-off directors’ and officers’
liability insurance policy with respect to claims arising from facts or events
that occurred before the time Indemnitee ceased to be a director of the General
Partner and covering Indemnitee, which policy, without any lapse in coverage,
will provide coverage for a period of six years after the time Indemnitee ceased
to be a director of the General Partner and will provide coverage (including
amount and type of coverage and size of deductibles) that are substantially
comparable to the Partnership’s directors’ and officers’ liability insurance
policy that was most protective of Indemnitee in the 12 months preceding the
time Indemnitee ceased to be a director of the General Partner, provided,
however, that:
     (i) this obligation shall be suspended during the period immediately
following the time Indemnitee ceases to be a director of the General Partner if
and only so long as the Partnership has a directors’ and officers’ liability
insurance policy in effect covering Indemnitee for such claims that, if it were
a run-off policy, would meet or exceed the foregoing standards, but in any event
this suspension period shall end when a Change in Control occurs; and
     (ii) no later than the end of the suspension period provided in the
preceding clause (i) (whether because of failure to have a policy meeting the
foregoing standards or because a Change in Control occurs), the Partnership
shall procure a run-off directors’ and officers’ liability insurance policy
meeting the foregoing standards and lasting for the remainder of the six-year
period.
     (f) Notwithstanding the preceding clause (e) including the suspension
provisions therein, if Indemnitee ceases to be an officer or a director of the
General Partner in connection with a Change in Control or at or during the
one-year period following the occurrence of a Change in Control, the Partnership
shall procure a run-off directors’ and officers’ liability insurance policy
covering Indemnitee and meeting the foregoing standards in clause (e) and
lasting for a six-year period upon the Indemnitee’s ceasing to be an officer or
a director of the General Partner in such circumstances.

13



--------------------------------------------------------------------------------



 



     Section 7.3 Self Insurance of the Partnership; Other Arrangements. The
parties hereto recognize that the Partnership may, but except as provided in
Section 7.2(d), Section 7.2(e), and Section 7.2(f) is not required to, procure
or maintain insurance or other similar arrangements, at its expense, to protect
itself and any person, including Indemnitee, who is or was a director, officer,
employee, agent or fiduciary of the General Partner or the Partnership or who is
or was serving at the request of the General Partner as a director, officer,
partner, member, venturer, proprietor, trustee, employee, agent, fiduciary or
similar functionary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss asserted
against or incurred by such person, in such a capacity or arising out of the
person’s status as such a person, whether or not the Partnership would have the
power to indemnify such person against such expense or liability or loss.
     Except as provided in Section 7.2(d), Section 7.2(e) and Section 7.2(f), in
considering the cost and availability of such insurance, the Partnership
(through the exercise of the business judgment of the General Partner’s
directors and officers) may, from time to time, purchase insurance which
provides for certain (i) deductibles, (ii) limits on payments required to be
made by the insurer, or (iii) coverage which may not be as comprehensive as that
previously included in insurance purchased by the Partnership or its
predecessors. The purchase of insurance with deductibles, limits on payments and
coverage exclusions, even if in the best interest of the Partnership, may not be
in the best interest of Indemnitee. As to the Partnership, purchasing insurance
with deductibles, limits on payments and coverage exclusions is similar to the
Partnership’s practice of self-insurance in other areas. In order to protect
Indemnitee who would otherwise be more fully or entirely covered under such
policies, the Partnership shall, to the maximum extent permitted by the
Partnership Agreement, indemnify and hold Indemnitee harmless to the extent
(i) of such deductibles, (ii) of amounts exceeding payments required to be made
by an insurer, or (iii) of amounts that prior policies of directors’ and
officers’ liability insurance held by the Partnership or its predecessors have
provided for payment to Indemnitee, if by reason of Indemnitee’s Status
Indemnitee is or is threatened to be made a party to any Proceeding. The
obligation of the Partnership in the preceding sentence shall be without regard
to whether the Partnership would otherwise be required to indemnify such officer
or director under the other provisions of this Agreement, or under any law,
agreement, vote of unitholders or directors or other arrangement. Without
limiting the generality of any provision of this Agreement, the procedures in
Article IV hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.
     Section 7.4 Certain Settlement Provisions. The Partnership shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Partnership’s prior written
consent. The Partnership shall not settle any Proceeding or Claim in any manner
that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent. Neither the Partnership nor Indemnitee shall
unreasonably withhold their consent to any proposed settlement.
     Section 7.5 Duration of Agreement. This Agreement shall continue for so
long as Indemnitee serves as a director, officer, employee, agent or fiduciary
of the General Partner or, at the request of the General Partner, as a director,
officer, partner, member, venturer, proprietor, trustee, employee, agent,
fiduciary or similar functionary of another foreign or domestic

14



--------------------------------------------------------------------------------



 



corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of 20 years after the latest date that Indemnitee shall have ceased to serve in
any such capacity; (b) the final termination of all pending Proceedings in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Article V relating thereto; or (c) the expiration of all statutes of limitation
applicable to possible Claims arising out of Indemnitee’s Status.
     Section 7.6 Notice by Each Party. Indemnitee shall promptly notify the
Partnership in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder; provided, however, that
any failure of Indemnitee to so notify the Partnership shall not adversely
affect Indemnitee’s rights under this Agreement except to the extent the
Partnership shall have been materially prejudiced as a direct result of such
failure. The Partnership shall promptly notify Indemnitee in writing as to the
pendency of any Proceeding or Claim that may involve a claim against Indemnitee
for which Indemnitee may be entitled to indemnification or advancement of
Expenses hereunder.
     Section 7.7 Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
     Section 7.8 Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
     Section 7.9 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including without limitation any prior indemnification
agreements, are expressly superseded by this Agreement.
     Section 7.10 Severability. If any provision of this Agreement (including
any provision within a single section, paragraph or sentence) or the application
of such provision to any Person or circumstance, shall be judicially declared to
be invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and

15



--------------------------------------------------------------------------------



 



unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.
     Section 7.11 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):
If to the Partnership, to it at:
Pioneer Southwest Energy Partners L.P.
c/o Pioneer Natural Resources GP LLC
5205 North O’Connor Blvd.
Suite 200
Irving, Texas 75039-3746
Attn: Secretary
Facsimile: (972) 969-3552
If to Indemnitee, to Indemnitee at:
31 West 52nd Street
New York, NY 10019
or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.11.
     Section 7.12 Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to the
principles of conflict of laws.
     Section 7.13 Certain Construction Rules.
     (a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without

16



--------------------------------------------------------------------------------



 



limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
     (b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the General Partner” shall include any service as
a director, officer, employee or agent of the General Partner or the Partnership
which imposes duties on, or involves services by, such director, nominee,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner the person reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Partnership” for purposes of
this Agreement and the DRULPA.
     Section 7.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
     Section 7.15 Certain Persons Not Entitled to Indemnification. The
Partnership shall not be obligated pursuant to the terms of this Agreement:
     (a) To indemnify Indemnitee if (and to the extent that) a final decision by
a court or arbitration body having jurisdiction in the matter shall determine
that such indemnification is not permitted by the Partnership Agreement; or
     (b) To indemnify Indemnitee for the payment to the Partnership of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act.
     Section 7.16 Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence or gross negligence to the extent
that indemnification and advancement of Expenses is allowed pursuant to the
terms of this Agreement and under the Partnership Agreement.
     Section 7.17 Mutual Acknowledgments. Both the Partnership and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Partnership from indemnifying the directors, officers,
employees, agents or fiduciaries of the General Partner under this Agreement or
otherwise. For example, the Partnership and Indemnitee acknowledge that the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling Persons of the Partnership for
liabilities arising under federal securities laws is against public policy and,
therefore, unenforceable. Indemnitee understands

17



--------------------------------------------------------------------------------



 



and acknowledges that the Partnership has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Partnership’s right under public policy to indemnify
Indemnitee. In addition, the Partnership and Indemnitee acknowledge that federal
law prohibits indemnifications for certain violations of the Employee Retirement
Income Security Act of 1974, as amended.
     Section 7.18 Enforcement. The Partnership agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Partnership to comply with the provisions of
this Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Partnership of its obligations
under this Agreement. The Partnership agrees not to seek, and agrees to waive
any requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.
     Section 7.19 Successors and Assigns. All of the terms and provisions of
this Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives.
     Section 7.20 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Partnership or any
affiliate of the Partnership against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Partnership or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within that
one-year period; provided, however, that for any claim based on Indemnitee’s
breach of fiduciary duties to the Partnership or its unitholders, the period set
forth in the preceding sentence shall be three years instead of one year; and
provided, further, that, if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to
be effective as of the date first above written.

                  PIONEER SOUTHWEST ENERGY PARTNERS
 
  L.P.        
 
           
 
  By:   Pioneer Natural Resources GP LLC, its    
 
      general partner    
 
           
 
  By:   /s/ Richard P. Dealy    
 
           
 
      Richard P. Dealy    
 
      Executive Vice President and Chief Financial Officer    
 
                INDEMNITEE:
 
                /s/ Alan L. Gosule               Alan L. Gosule

19



--------------------------------------------------------------------------------



 



Schedule I
Royce W. Mitchell
Arthur L. Smith